Citation Nr: 0900836	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cheyenne, Wyoming.  The veteran testified before the 
undersigned Acting Veterans Law Judge in January 2007; a 
transcript of that hearing is associated with the claims 
folder.

This appeal was remanded by the Board in September 2007 for 
additional evidentiary and procedural development.  For the 
reasons discussed below, the Board finds that there has not 
been substantial compliance with the remand directives and 
that it may not proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For reasons set out in greater detail below, the report of 
the April 2008 VA examination conducted at the request of the 
Board is inadequate for rating purposes.  Furthermore, since 
the September 2007 Remand, the veteran has identified 
outstanding treatment records which are pertinent to his 
current appeal.

An examination for rating purposes should contain sufficient 
detail and reflect the whole recorded history of the 
veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 
589, 594 (1991); 38 C.F.R. § 4.2 (2008).  In the present 
case, the April 2008 VA examination report reflects that the 
veteran underwent a battery of psychometric testing on April 
18, 2008; however, the results of such testing were not made 
available to the VA examiner at the time of the evaluation.  
It is not clear from the record whether this psychometric 
testing was performed in conjunction with the examination 
requested by VA or was part of ongoing treatment.  
Regardless, the Board is of the opinion that failure to 
review these results in conjunction with the April 2008 VA 
examination constitutes failure to substantially comply with 
its September 2007 remand directive to obtain a new VA 
examination for rating purposes.  As such, a new remand is 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  The agency of original jurisdiction 
(AOJ) should first try to return the veteran's claims file to 
the April 2008 VA examiner and direct the examiner to review 
the April 18, 2008, psychometric testing and provide an 
updated assessment.  If the original examiner is not 
available, the veteran should be scheduled for a new VA 
examination.  

Although the April 2008 VA examination report is inadequate 
for rating purposes, the Board observes that information 
obtained at this examination may still be useful to its 
determination.  Pertinent to this remand, the veteran 
reported ongoing outpatient therapy for PTSD at the VA 
Medical Center (MC) in Cheyenne, Wyoming.  A review of the 
claims file reveals that treatment records from the Cheyenne 
VAMC have been obtained only through March 2006.  Thus, it 
appears that there are outstanding VA records pertinent to 
the current appeal which VA must undertake efforts to 
acquire.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  

Finally, the Board notes that in its September 2007 Remand it 
requested the AOJ determine, if possible, whether the veteran 
submitted treatment records from his psychologist, G.S. Rich, 
along with a letter from the State of Wyoming at the January 
2007 videoconference hearing.  If such records were not 
located, the AOJ was to attempt to obtain these relevant 
records with any assistance needed from the veteran.  It 
appears that these records were not located, and by letter 
dated in October 2007, the veteran was asked to either submit 
this evidence or submit information sufficient for VA to 
request this evidence.  The veteran did not respond.  The 
Board acknowledges that the AOJ fully complied with the 
Board's directives as to this evidence.  Nevertheless, since 
the Board is already remanding this appeal for the reasons 
discussed above it will afford the veteran another 
opportunity to submit this information.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that he 
either provide treatment records from his 
psychologist, G.S. Rich, Ph.D., and any 
documents from the State of Wyoming 
regarding his administrative suspension, or 
provide information sufficient for VA to 
request these records for him, including 
the name(s) and address(es) of where to 
send the request(s).  Obtain any records as 
necessary.

2.  Obtain any VA treatment records, 
including outpatient psychotherapy 
records, from the Cheyenne VAMC for the 
period from April 2006 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Return the veteran's claims file to 
the VA examiner who conducted the April 
2008 VA examination and request that 
he/she review the April 18, 2008, 
psychometric testing mentioned in the 
original examination report and provide an 
updated assessment of the veteran's PTSD.  
If, however, the April 2008 examiner is 
not available, then schedule the veteran 
for a new VA psychiatric examination to 
determine the current nature and severity 
of his symptoms of PTSD, and what effect, 
if any, they have on his employability.  
The claims file must be made available to 
the examiner for review before the 
examination, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), and an 
explanation of what the assigned GAF score 
represents.  The examiner should discuss 
the effect of the veteran's service-
connected PTSD on his ability to secure or 
follow a substantially gainful occupation.  
Any opinion offered should include a 
complete rationale.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




